October 30, 2012




                                   JUDGMENT

                  The Fourteenth Court of Appeals
                CITIBANK N.A. AND ALLEN L. ADKINS, Appellants

NO. 14-11-00918-CV                         V.

                             DON M. ESTES, Appellee
                        ________________________________



        This cause, an appeal from the judgment in favor of appellee, Don M. Estes,
signed September 26, 2011, was heard on the transcript of the record. We have inspected
the record and find error in the judgment. We therefore order the judgment of the court
below REVERSED and REMAND the cause for proceedings in accordance with the
court's opinion.

       We order appellants, CITIBANK N.A. AND ALLEN L. ADKINS, jointly and
severally, to pay all costs incurred in this appeal.

      We order this decision certified below for observance.